Weight, J.
This action was commenced within ten years after the alleged part payment, but more than ten years after the maturity of the note. And thus it will be seen that the case is “on all fours” with Parsons v. Carey, 28 Iowa, 431. This is conceded, but the correctness of the rulings therein are denied, and counsel have pressed with great earnestness their re-examination. Here, however, the stress of the argument is as to the retrospective effect of the statute, rather than its application to partial payments. It is not pretended nor claimed, that the entries made by the payee in his books cut any figure in the case.
We were very clear in the former case, and still are, that this statute, as applied to prior promises, was not obnoxious to the charge of either impairing the obligation of contracts, or interfering with vested rights. Neither the argument herein nor our owu investigations have shaken our confidence in the position assumed.
Upon the other question (the purpose of the statute *73touching the effect of partial payments) we confess to some doubt. There are cases and arguments favoring the other view. That announced, as we have shown, is not without very fair and reasonable support. It struck us at the time, and still does, as being more fully in accord With the spirit and policy of the law. Let that ruling remain undisturbed, and this judgment be
Affirmed.